Citation Nr: 1716301	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  11-08 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether new and material evidence has been received sufficient to reopen the claim for service connection for fatigue (tiredness) and, if so, whether service connection is warranted for chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from March 1990 to March 1992, with service in Southwest Asia.  

This matter comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In October 2016, the Veteran testified before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  During the hearing, the Veteran submitted additional evidence along with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304 (2016).

The Board notes that, regardless of any RO determination, the Board must address the question of whether new and material evidence to reopen the Veteran's claim has been received because the matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of the claims can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, the Board has characterized the appeal as encompassing both matters set forth on the title page.

Finally, the Board notes that the Veteran perfected an appeal as to the issue of entitlement to service connection for obesity.  However, during a January 2014 Decision Review Officer informal conference, and confirmed in an October 2016 submission, the Veteran withdrew his appeal with respect to that issue.  38 C.F.R. § 20.204 (2016).  Therefore, that issue is not before the Board.


FINDINGS OF FACT

1.  An April 2006 rating decision denied the Veteran's claim for service connection for fatigue (tiredness), finding that there was no diagnosed disability.  After he was notified of the decision and his appellate rights, he expressed timely disagreement with that decision in August 2006; however, he did not file a timely substantive appeal following the issuance of the February 2007 statement of the case.  

2.  Additional evidence associated with the claims file since the April 2006 rating decision is not cumulative and redundant of the evidence of record at the time of the prior denial, it relates to unestablished facts necessary to substantiate the claim for service connection for chronic fatigue syndrome, namely a present diagnosis, and it raises a reasonable possibility of substantiating the claim.

3.  The Veteran's chronic fatigue syndrome is a qualifying chronic disability resulting from undiagnosed illness due to his Persian Gulf service.  This disability can at least be rated as compensable.


CONCLUSIONS OF LAW

1.  The April 2006 rating decision that denied the Veteran's claim for service connection for fatigue (tiredness) is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.104, 20.302, 20.1103 (2016).

2.  As pertinent evidence received since the April 2006 rating decision is new and material, the criteria for reopening the Veteran's claim for service connection for fatigue (tiredness) are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The Veteran's chronic fatigue syndrome is presumed to have been incurred during his Persian Gulf service.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2016).

The Veteran's claim for service connection for fatigue (tiredness) was originally denied in a rating decision issued in April 2006.  At such time, the RO considered his service treatment and personnel records, as well as VA treatment records dated through March 2006.  The RO denied the claim due to a lack of medical evidence demonstrating a clinically diagnosed disability.

After he was notified of the decision and his appellate rights in April 2006, he expressed timely disagreement with that decision in August 2006; however, he did not file a timely substantive appeal following the issuance of the February 2007 statement of the case.  Therefore, the April 2006 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104, 20.302, 20.1103.  

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In August 2008, the Veteran filed a claim for entitlement to service connection for chronic fatigue syndrome.  Additional evidence in connection with his claim to reopen includes VA treatment records, private treatment records, multiple VA examinations, a July 2014 Disability Benefits Questionnaire (DBQ) completed by his private treatment provider, and lay statement, including his testimony before the undersigned in October 2016.  As the aforementioned evidence was not previously considered by the RO in the prior final decision, it is considered new.

Furthermore, the Board finds that the new evidence relates to an unestablished fact necessary to substantiate the claim for service connection.  Specifically, the Veteran's VA and private treatment records, as well as the July 2014 DBQ reveal multiple diagnoses of chronic fatigue syndrome.  This newly submitted evidence is presumed to be credible for the purpose of reopening the claim.  Thus, the Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for fatigue (tiredness).  Accordingly, that claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Board notes that, while the September 2010 rating decision and the February 2011 statement of the case indicated that the Veteran's appeal stemmed from November 2009, his appeal actually stems from his August 2008 petition to reopen.  In connection with his August 2008 petition, the RO issued a rating decision in May 2009 that reopened his claim, but denied it on the merits due to the lack of evidence demonstrating a relationship between the disability and his military service.  Thereafter, in an August 2009 rating decision, service connection for fibromyalgia was granted, and in January 2010, the Veteran submitted a January 2010 VA treatment record which noted that his fatigue may be related to chronic fatigue syndrome and/or his service-connected fibromyalgia, but that it was necessary to also rule out hypothyroidism.  Because the January 2010 VA treatment record was both new and material, and because it was received within one year from the May 2009 rating decision, it never became final, and his appeal stems from his August 2008 petition to reopen.  See 38 U.S.C.A. § 3.156(b).

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

In addition, presumptive service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(2).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that, by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; 
(10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome and fibromyalgia as well as functional gastrointestinal disorders.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2).

Presumptive service connection is not warranted under 38 C.F.R. § 3.317 for a chronic disability if there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or if there is affirmative evidence that the disability is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's military personnel records, including his DD Form-214 confirm that he served in the Southwest Asia theater of operations in from October 1990 to April 1991.

A July 1991 service treatment record notes the Veteran's complaint of high blood pressure, shortness of breath, nausea, back ache, blurred vision, profuse sweating, and fatigue after leaving Saudi Arabia.

During an August 1996 VA examination, the Veteran stated that, since returning from Desert Storm he had been feeling excessively tired.

A February 2006 VA treatment record noted the Veteran's complaints of increased sweating and some tiredness, and his treatment provided indicated that it may be related to hyperthyroidism.

A September 2008 VA treatment record noted his complaint of multiple symptoms, including feeling tired all the time, and that the symptoms had been present for eighteen years.  In a follow-up VA treatment record, the Veteran reported that his problems, including fatigue, poor concentration, and poor sleep, started in 1992 or 1993 after he returned from the Persian Gulf War.  The treatment provider indicated that his symptoms of fatigue could originate from a combination of depression and anxiety or fibromyalgia.

In April 2009, the Veteran underwent a VA examination.  The Veteran reported problems with fatigue beginning in 1991, that he noticed himself becoming more tired than usual, and that he did not have enough energy to get through the day.  The examiner concluded that the intermittent periods of fatigue were not sufficient to warrant the diagnosis of chronic fatigue syndrome.

Beginning in December 2009, VA treatment records indicate that chronic fatigue syndrome is an active diagnosis.

A January 2010 VA treatment record noted the Veteran's complaint of fatigue despite a sufficient amount of sleep.  The treatment provider noted that his medical history included chronic fatigue syndrome, and that his symptoms could be related to chronic fatigue syndrome and/or fibromyalgia, but that hypothyroidism should be ruled out.

In June 2010, the Veteran underwent a VA examination.  The examiner noted a positive history of fatigue despite nearly nine hours of sleep.  The examiner noted the onset of fatigue in 1991 while in service.  The examiner stated that there was no clear pathology to render a diagnosis, and the Veteran's symptoms did not meet the criteria for chronic fatigue syndrome.  The examiner stated that his symptoms of fatigue and obesity were likely related to his inactivity and poor eating habits.

A June 2011 VA treatment record noted that his chronic fatigue was related to his service-connected fibromyalgia.

In June 2011, the Veteran underwent another VA examination.  He reported fatigue since 1991 after he was deployed to the Persian Gulf.  The examiner noted that the criteria for chronic fatigue syndrome under 38 C.F.R. § 4.88a were not met because the Veteran's fatigue was not new onset and that it had been going on for two decades.  The examiner opined that his fatigue was associated with the residuals of cocaine abuse which began prior to service.  The examiner stated that prolonged and repeated abuse and addiction to cocaine left the Veteran with an altered brain chemistry with resulting anhedonia and/or dysthymia which is manifested in part as fatigue.  The examiner also opined that his fatigue was also related to his obesity.  The examiner then discussed a number of medical findings associated with chronic fatigue syndrome, as well as findings related to cocaine abuse and obesity.

A July 2011 letter from the Veteran's private treatment provider noted "documented diagnoses of chronic fatigue syndrome and associated fibromyalgia, causing intermittent difficulties performing certain tasks/activities."

A July 2012 private treatment record noted that the Veteran's sustained medical problems could cause headaches and fatigue.

In February 2014, the Veteran underwent another VA examination.  He was diagnosed with chronic fatigue syndrome, and the examiner indicated that his condition began in 2009.  The examiner noted the Veteran's July 1991 service treatment record in which he reported problems with fatigue, upper and lower back pain, and hypertension.  The examiner opined that chronic fatigue syndrome was less likely than not related to his military service.  After addressing a number of medical treatises on chronic fatigue syndrome, the examiner stated that, despite receiving treatment for chronic fatigue syndrome, there were other exposures in life including drug use that affected his symptoms.  The examiner stated that there was little evidence in the record demonstrating an association between chronic fatigue syndrome and the Veteran's military service.

In support of his claim, the Veteran submitted a July 2014 Disability Benefits Questionnaire (DBQ) completed by Dr. J.B.  The doctor diagnosed the Veteran with chronic fatigue syndrome, and noted that the condition began in 1991 after his deployment to the Persian Gulf.  It should be noted that the DBQ explicitly notes the requirements for a diagnosis of chronic fatigue syndrome under 38 C.F.R. § 4.88a (2016), including the fact that the diagnosis requires the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms.  The doctor also noted other problems such as sweats, headaches, muscle joint pains, feeling unrested after a night's sleep and an increase in blood pressure.  

A January 2015 private treatment record lists chronic fatigue disorder as an active problem.  The record also listed fibromyalgia as a separate diagnosis.

In February 2015, the Veteran underwent another VA examination.  The examiner concluded that the Veteran did not have a separate diagnosis of chronic fatigue syndrome, but that his symptoms of fatigue were more likely than not related to his service-connected fibromyalgia, migraine headaches, and hypertension, and/or his nonservice-connected diabetes mellitus, anxiety, and major depressive disorder.

A July 2015 VA treatment record notes chronic fatigue syndrome as part of the Veteran's past medical history.

A July 2016 VA examination attributed the Veteran's fatigue to his service-connected fibromyalgia.

In October 2016, the Veteran testified before the undersigned Veterans Law Judge.  He testified that, while serving the Persian Gulf, he experienced a lot of tiredness in the heat and sand.  He stated that he was evaluated for fatigue in July and August of 1991.  With regard to the relationship between his fatigue and his other service-connected disabilities, the Veteran stated that his chronic fatigue manifested well before his headaches and fibromyalgia.

Based on the evidence of record, and after resolving all benefit of the doubt in the Veteran's favor, the Board finds that service connection for chronic fatigue syndrome is warranted.  Specifically, the Board finds that the evidence is in relative equipoise as to whether his chronic fatigue symptomatology meets the criteria for a diagnosis under 38 C.F.R. § 4.88a, and also whether his fatigue is related to his service in Southwest Asia.  

With regard to the diagnosis of chronic fatigue syndrome, although the April 2009, June 2010, June 2011, and February 2015 VA examiners determined that a separate diagnosis of chronic fatigue syndrome was not appropriate, the Veteran's VA treatment records beginning in December 2009 record chronic fatigue syndrome as an active diagnosis.  Furthermore, the February 2014 VA examiner noted a diagnosis of chronic fatigue syndrome, and the July 2014 DBQ diagnosed him with chronic fatigue syndrome, and specifically addressed the requirements of 38 C.F.R. § 4.88a.

With regard to whether his chronic fatigue syndrome is presumptively related to his service in Southwest Asia, the Board notes that the evidence of record, including his VA and private treatment records and VA examinations, attributes his chronic fatigue syndrome to various sources, including hyperthyroidism; depression or anxiety; obesity, inactivity, and poor eating habits; his history of cocaine abuse; and his service-connected headaches, hypertension, and fibromyalgia.  See, e.g., January 2010 VA Treatment Record; June 2010 VA Examination; June 2011 VA Examination; February 2015 VA Examination.  The conflicting evidence as to the etiology of the Veteran's chronic fatigue syndrome demonstrates a lack of affirmative evidence as required by 38 C.F.R. § 3.317(a)(7), to overcome the presumption of service connection.

Therefore, the claim for service connection for chronic fatigue syndrome is granted pursuant to 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

ORDER

New and material evidence having been received; the claim of entitlement to service connection for fatigue (tiredness) is reopened.

Service connection for chronic fatigue syndrome is granted.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


